AFFIRMED and Opinion Filed June 22, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-20-01077-CR

                        CARL YANCY JR., Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F05-40209-R

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Garcia

       This is an appeal from an order denying postconviction DNA testing under

Chapter 64 of the Texas Code of Criminal Procedure. In March 2007, a jury

convicted appellant of murder and assessed punishment, enhanced by two prior

felony convictions, at life imprisonment. This Court affirmed appellant’s conviction

and sentence on direct appeal.

       In May 2019, appellant filed a motion for postconviction DNA testing under

Chapter 64. The trial court denied the motion and this appeal followed.
      Appellant’s counsel has filed a motion to withdraw. The motion is supported

by a brief in which counsel professionally and conscientiously examines the record

and applicable law and concludes that this appeal is frivolous and without merit. The

State filed a letter brief agreeing with counsel’s assessment.

      Counsel has provided appellant with a copy of the brief and the motion to

withdraw. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). Specifically, the brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief

meets requirements of Anders).

       We advised appellant of his right to file a pro se response. See Kelly v. State,

436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file

pro se response to Anders brief filed by counsel). Appellant responded but presents

no arguable grounds to advance.

      We have also reviewed the record, counsel’s brief, and the State’s letter brief.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining

appellate court’s duty in Anders cases). We agree the appeal is frivolous and without

merit and find nothing in the record that might arguably support the appeal.




                                         –2–
         We therefore grant counsel’s motion to withdraw and affirm the trial court’s

order.



                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
201077F.U05




                                         –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CARL YANCY JR., Appellant                     On Appeal from the 265th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-01077-CR          V.                Trial Court Cause No. F05-40209-R.
                                              Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                  Justices Molberg and Reichek
                                              participating.

    Based on the Court’s opinion of this date, the trial court’s order is
AFFIRMED.


Judgment entered June 22, 2022




                                        –4–